Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 05/18/2022 is entered. Claims 1-5, 11-15, and 21 are amended. Claims 1-21 are pending. Claims 1, 11 and 21 are independent claims. Claims 2-10 depend from claim 1, and claims 12-20 depend from claim 11.

EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Mr. Jeff Leuschner on 06/01/2022. Independent claims 1, 11 and 21 are amended.

The application has been amended as follows: 


Claim 1 (Currently Amended): A computer-implemented method comprising:
receiving, from a user device over a network, a request for a web page associated with a product in an online store, the request originating at the user device during browsing of or checkout from the online store by the user device prior to completion of purchase of the product; and
replying to the request to provide the web page within a timing constraint associated with providing the web page during a user’s real-time online interaction with the online store, the replying including performing at least the following operations for generation and transmission of the web page: 
obtaining a delivery address of the product responsive to the request, the delivery address associated with the user device;
obtaining an origin address associated with the product responsive to the request;
identifying a shipping route associated with the user device, the shipping route corresponding to a carrier and the shipping route for shipping the product, by the carrier, from the origin address to the delivery address, the shipping route having at least one shipping route segment;
determining a respective transportation mode used by the carrier during shipment of the product and distance for each shipping route segment of the shipping route along which the carrier ships the product;
obtaining a carbon emission indication based on a respective carbon emission segment value for each shipping route segment of the shipping route along which the carrier ships the product and based on a machine learning algorithm trained on shipping records of products already shipped and delivered, wherein the respective carbon emission segment value for a given shipping route segment is based on the transportation mode used by the carrier and the distance associated with the given shipping route segment;       
generating the web page, the generated web page including the carbon emission indication; and
transmitting the web page over the network for display on the user device.     
Claim 11 (Currently Amended):  A system comprising:
a network interface to receive, from a user device over a network, a request for a web page associated with a product in an online store, the request originating at the user device during browsing of or checkout from the online store by the user device prior to completion of purchase of the product;
at least one processor to reply to the request to provide the web page within a timing constraint associated with providing the web page during a user’s real-time online interaction with the online store, the replying including performing at least the following operations for generation and transmission of the web page:
obtaining a delivery address of the product responsive to the request, the delivery address associated with the user device;
obtaining an origin address associated with the product responsive to the request;
identifying a shipping route associated with the user device, the shipping route corresponding to a carrier and the shipping route for shipping the product, by the carrier, from the origin address to the delivery address, the shipping route having at least one shipping route segment;
determining a respective transportation mode used by the carrier during shipment of the product and distance for each shipping route segment of the shipping route along which the carrier ships the product;
obtaining a carbon emission indication based on a respective carbon emission segment value for each shipping route segment of the shipping route along which the carrier ships the product and based on a machine learning algorithm trained on shipping records of products already shipped and delivered, wherein the respective carbon emission segment value for a given shipping route segment is based on the transportation mode used by the carrier and the distance associated with the given shipping route segment; and       
generating the web page, the generated web page including the carbon emission indication;
the network interface further to transmit the web page over the network for display on the user device.     
Claim 21 (Currently Amended):  A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a computer, cause the computer to perform operations comprising: 
receiving, from a user device over a network, a request for a web page associated with a product in an online store, the request originating at the user device during browsing of or checkout from the online store by the user device prior to completion of purchase of the product; and
replying to the request to provide the web page within a timing constraint associated with providing the web page during a user’s real-time online interaction with the online store, the replying including performing at least the following operations for generation and transmission of the web page: 
obtaining a delivery address of the product responsive to the request, the delivery address associated with the user device;
obtaining an origin address associated with the product responsive to the request;
identifying a shipping route associated with the user device, the shipping route corresponding to a carrier and the shipping route for shipping the product, by the carrier, from the origin address to the delivery address, the shipping route having at least one shipping route segment;
determining a respective transportation mode used by the carrier during shipment of the product and distance for each shipping route segment of the shipping route along which the carrier ships the product;
obtaining a carbon emission indication based on a respective carbon emission segment value for each shipping route segment of the shipping route along which the carrier ships the product and based on a machine learning algorithm trained on shipping records of products already shipped and delivered, wherein the respective carbon emission segment value for a given shipping route segment is based on the transportation mode used by the carrier and the distance associated with the given shipping route segment;  
generating the web page, the generated web page including the carbon emission indication; and
transmitting the web page over the network for display on the user device. 

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Remarks filed 05/18/2022, pages 9- 19 outlining the reasons for overcoming the rejections (i)  of claims 8 to 10 and 18 to 20 under 35 U.S.C. § 112(a) for allegedly failing to comply with the written description requirement; (ii) of claims 1 to 21 under 35 U.S.C. § 101 on the grounds that the claimed invention is allegedly directed to an abstract idea without significantly more; (iii) of claims 1 to 7, 11 to 17 and 21 under 35 U.S.C. § 103 as being unpatentable over Bellowe (U.S. Publication No. 20170351978 A1) in view of Reyes (U.S. Publication No. 20110065420 A1); and (iv) of claims 8 to 10 and 18 to 20 under 35 U.S.C. § 103 as being unpatentable over Bellowe in view of Reyes and in view of Josefiak (U.S. Publication No. 20160125515 A’1), have been fully considered and are persuasive in view of the amendments filed 05/18/2022 and the Examiner’s amendment above.  The rejections  
(i)  of claims 8 to 10 and 18 to 20 under 35 U.S.C. § 112(a) for allegedly failing to comply with the written description requirement; (ii) of claims 1 to 21 under 35 U.S.C. § 101 on the grounds that the claimed invention is allegedly directed to an abstract idea without significantly more; (iii) of claims 1 to 7, 11 to 17 and 21 under 35 U.S.C. § 103 as being unpatentable over Bellowe (U.S. Publication No. 20170351978 A1) in view of Reyes (U.S. Publication No. 20110065420 A1); and (iv) of claims 8 to 10 and 18 to 20 under 35 U.S.C. § 103 as being unpatentable over Bellowe in view of Reyes and in view of Josefiak (U.S. Publication No. 20160125515 A’1),
have been withdrawn. 

Allowable Subject Matter
4.1	Claims 1-21 allowed.

4.2.	The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 02/16/2022. 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final Rejection mailed 03/09/2022, an Examiner initiated telephone interview on 06/01/2022, and an Examiner’s amendment, see above, and the applicant’s replies filed 05/18/2022, pages 9- outlining the reasons for overcoming the rejections (i)  of claims 8 to 10 and 18 to 20 under 35 U.S.C. § 112(a) for allegedly failing to comply with the written description requirement; (ii) of claims 1 to 21 under 35 U.S.C. § 101 on the grounds that the claimed invention is allegedly directed to an abstract idea without significantly more; (iii) of claims 1 to 7, 11 to 17 and 21 under 35 U.S.C. § 103 as being unpatentable over Bellowe (U.S. Publication No. 20170351978 A1) in view of Reyes (U.S. Publication No. 20110065420 A1); and (iv) of claims 8 to 10 and 18 to 20 under 35 U.S.C. § 103 as being unpatentable over Bellowe in view of Reyes and in view of Josefiak (U.S. Publication No. 20160125515 A’1), submitted in the Office Action filed 03/09/2022 in view of the amendments filed 05/18/2022 and Examiner’s amendment further amending independent claims 1, 11, and 21, see above, make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule.

Best prior art of record:
(i)	 Bellowe [US 20170351978 A1, see abstract] discloses a method and system, wherein an artificial intelligence component generates recommendations to a user and/or a plurality of users based on information collected from a plurality of devices, sensors, historical usage patterns, predicted user schedules, and/or external data sources and dynamically display the actual carbon impact and/or predicted carbon impact for each item on the user's daily schedule.
(ii)	CN 107730425 A discloses using a machine learning algorithm to the sample characteristic parameters and corresponding actual carbon emissions for data analysis, obtaining the preset rule, classification models can be using the machine learning algorithm to establish the model, training the preset classification model based on the sample characteristic parameters and corresponding actual carbon emission so that the preset classification model can accurately reflect the relation between the characteristic parameter and the carbon emission so as to obtain the preset relation function.
(iii)	Messrs. Mohamed Ali Kammoun; Sadok Turki & Rezg, Nidhal, “Optimization of Flight Rescheduling Problem under Carbon Tax” Published in Sustainability 12.14: 5576. MDPI AG. Publication date: 07/15/2020, retrieved from Dialog database on 06/01/2022 discloses to schedule flights to satisfy to limit the carbon dioxide emissions from air travel using the appropriate speed adjustment, using the shortest path between the two airports and reallocation of reasonable takeoff slots.

Regarding independent claims 1, 11, and 21 the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising receiving, from a user device over a network, a request for a web page associated with a product in an online store, the request originating at the user device during browsing of or checkout from the online store by the user device prior to completion of purchase of the product, replying to the request to provide the web page within a timing constraint associated with providing the web page during a user’s real-time online interaction with the online store, the replying including performing at least the following operations for generation and transmission of the web page: obtaining a delivery address of the product responsive to the request, the delivery address associated with the user device, obtaining an origin address associated with the product responsive to the request, identifying a shipping route associated with the user device, the shipping route corresponding to a carrier and the shipping route for shipping the product, by the carrier, from the origin address to the delivery address, the shipping route having at least one shipping route segment, determining a respective transportation mode used by the carrier during shipment of the product and distance for each shipping route segment of the shipping route along which the carrier ships the product;, obtaining a carbon emission indication based on a respective carbon emission segment value for each shipping route segment of the shipping route along which the carrier ships the product and based on a machine learning algorithm trained on shipping records of products already shipped and delivered, wherein the respective carbon emission segment value for a given shipping route segment is based on the transportation mode used by the carrier and the distance associated with the given shipping route segment, generating the web page, the generated web page including the carbon emission indication, and transmitting the web page over the network for display on the user device.     
The reasons for allowance for dependent claims 2-10, 12-20 are the same as established for their base claims 1 and 11 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625